IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Lyne Walke,                               :
                          Petitioner      :
                                          :
               v.                         :          No. 762 C.D. 2019
                                          :
Unemployment Compensation                 :
Board of Review,                          :
                    Respondent            :


PER CURIAM                             ORDER

               NOW, July 6, 2020, upon consideration of Petitioner’s

application for reconsideration, the application is denied.